           Case 3:20-cv-00666-RCJ-WGC Document 9 Filed 03/31/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 MICAH CAMERON FLAHERTY,                                  Case No.: 3:20-cv-00666-RCJ -WGC

 4          Plaintiff                                                       Order

 5 v.

 6 DARIN BALAAM, et. al.,

 7          Defendants

 8

 9         When Plaintiff filed his application to proceed in forma pauperis (IFP) and pro se civil

10 rights complaint, he was a detainee in the Washoe County Detention Facility.

11         The Local Rules of Practice for the District of Nevada provide: “Any person who is

12 unable to prepay the fees in a civil case may apply to the court for authority to proceed in forma

13 pauperis (IFP). The application must be made on the form provided by the court and must

14 include a financial affidavit disclosing the applicant’s income, assets, and liabilities.” LSR 1-1.

15         When an inmate seeks to proceed without prepaying the filing fee, in addition to filing

16 the affidavit, the prisoner is required to submit a certified copy of the trust fund account

17 statement (or institutional equivalent) for the six-month period immediately preceding the filing

18 of the complaint. The statement must be obtained from the appropriate official at the prison or

19 detention facility where the prisoner is or was confined. 28 U.S.C. § 1915(a)(2).

20         When an inmate brings a civil action IFP, the inmate is still required to pay the full

21 amount of the filing fee. The court is required to assess, and when funds exist, collect an initial

22 partial payment of 20 percent of the greater of: (A) the average monthly deposits in the

23 prisoner’s account or (B) the average monthly balance in the prisoner’s account for the six-
           Case 3:20-cv-00666-RCJ-WGC Document 9 Filed 03/31/21 Page 2 of 3




 1 month period immediately preceding the filing of the complaint. Thereafter, whenever the

 2 prisoner’s account exceeds $10, the prisoner must make monthly payments of 20 percent of the

 3 preceding month’s income credited to the prisoners account until the filing fees are paid. The

 4 funds are to be forwarded by the agency having custody of the prisoner. 28 U.S.C. § 1915(b)(1),

 5 (2). The filing fee is $350, plus an administrative filing fee of $50 (which increased to $52 after

 6 Plaintiff filed his application and complaint). If an inmate is granted IFP status, he only has to

 7 pay the $350 filing fee over time, and not the administrative fee.

 8         A non-inmate who is granted IFP status, does not have to pay the filing fee or

 9 administrative fee.

10         An inmate search on the Washoe County Detention Facility's website of Plaintiff's name

11 indicates that Plaintiff is not currently detained there. An inmate search of Plaintiff's name on the

12 Nevada Department of Corrections (NDOC) website indicates Plaintiff has been

13 released/discharged. Therefore, it appears Plaintiff is not currently detained or incarcerated, and

14 if this is the case, he would not be required to pay the filing fee over time.

15         Additionally, a pro se party is required to immediately file with the court written

16 notification of any change of mailing address, and a failure to comply with this rule may result in

17 the dismissal of the action or other appropriate sanction. LR IA 3-1.

18         Within 30 days of the date of this Order, Plaintiff shall file a written notification updating

19 his contact information, including his current mailing address. In addition, if Plaintiff is not

20 currently detained or incarcerated, along with his updated contact information, he shall also file

21 within 30 days of the date of this Order, a completed IFP application for a non-inmate, or pay the

22 $400 filing fee. If Plaintiff fails to comply with this Order, his action may be dismissed.

23



                                                      2
           Case 3:20-cv-00666-RCJ-WGC Document 9 Filed 03/31/21 Page 3 of 3




 1                                             CONCLUSION

 2          Within 30 days of the date of this Order, Plaintiff shall file a written notification

 3 updating his contact information, including his current mailing address.

 4         In addition, the Clerk shall SEND Plaintiff a copy of the instructions and application to

 5 proceed IFP for a non-inmate. If Plaintiff is not currently detained or incarcerated, he shall also

 6 file within 30 days of the date of this Order, a completed IFP application for a non-inmate, or

 7 pay the $400 filing fee. If Plaintiff is still detained or incarcerated, he shall notify the court of

 8 this within the 30 days.

 9         If Plaintiff fails to comply with this Order, his action may be dismissed.

10 IT IS SO ORDERED.

11 Dated: March 31, 2021

12                                                              _________________________________
                                                                William G. Cobb
13                                                              United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



                                                       3
